Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 1 of 60




                       December 5, 2020


         Pearson v. Kemp, Case No. 1:20-cv-4809-TCB

  United States District Court for Northern District of Georgia

           Expert Report of Jonathan Rodden, PhD

                     737 Mayfield Avenue
                      Stanford, CA 94305




                 __________________________
                     Jonathan Rodden, PhD




                                                                   1
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 2 of 60




                    I.     INTRODUCTION AND SUMMARY

      On Saturday, November 28, 2020 I received declarations from Dr. Eric

Quinnell, Dr. Shiva Ayyadurai, and Mr. James Ramsland, Jr. Each of these

declarations makes rather strong claims to have demonstrated “anomalies” or

“irregularities” in the results of the presidential election in Georgia on November 3,

2020. I have been asked by Counsel to assess the validity of their claims.

Unfortunately, these reports do not meet basic standards for scientific inquiry. For

the most part, they are not based on discernable logical arguments. Without any

citations to relevant scientific literature about statistics or elections, the authors

identify common and easily explained patterns in the 2020 election results, and

without explanation, assert that they are somehow “anomalous.” Each of these

reports lacks even a basic level of clarity or transparency about research methods

that would be expected in a scientific communication. As detailed below, each of

these reports is based on puzzling but serious mistakes and misunderstandings about

how to analyze election data.

      Dr. Quinnell’s report amounts to an odd claim that there is something

“anomalous” about the fact that Joseph Biden achieved sizable increases in votes

over Hillary Clinton’s totals in the fast-growing suburban precincts of Fulton

County. Dr. Ayyadurai’s report amounts to a claim that there is something

“anomalous” about the fact that in a set of suburban counties that he chose to study,

                                                                                    2
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 3 of 60




Biden made gains in relatively white, Republican-leaning precincts. He does not

explain why split-ticket voting or deviations from strict ethnic voting are indicative

of fraud. Finally, Mr. Ramsland’s report identifies a cross-state correlation between

voting equipment and election outcomes, but the fact that Democratic and

Republican regions of the country have adopted different types of voting equipment

cannot possibly be taken as evidence of fraud.

                             II.    QUALIFICATIONS

      I am currently a tenured Professor of Political Science at Stanford University

and the founder and director of the Stanford Spatial Social Science Lab (“the

Lab”)—a center for research and teaching with a focus on the analysis of geo-spatial

data in the social sciences. In my affiliation with the Lab, I am engaged in a variety

of research projects involving large, fine-grained geo-spatial data sets including

ballots and election results at the level of polling places, individual records of

registered voters, census data, and survey responses. I am also a senior fellow at the

Stanford Institute for Economic Policy Research and the Hoover Institution. Prior to

my employment at Stanford, I was the Ford Professor of Political Science at the

Massachusetts Institute of Technology. I received my Ph.D. from Yale University

and my B.A. from the University of Michigan, Ann Arbor, both in political science.

A copy of my current C.V. is included as an Appendix to this report.




                                                                                    3
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 4 of 60




      In my current academic work, I conduct research on the relationship between

the patterns of political representation, geographic location of demographic and

partisan groups, and the drawing of electoral districts. I have published papers using

statistical methods to assess political geography, balloting, and representation in a

variety of academic journals including Statistics and Public Policy, Proceedings of

the National Academy of Science, American Economic Review Papers and

Proceedings, the Journal of Economic Perspectives, the Virginia Law Review, the

American Journal of Political Science, the British Journal of Political Science, the

Annual Review of Political Science, and the Journal of Politics. One of these papers

was recently selected by the American Political Science Association as the winner

of the Michael Wallerstein Award for the best paper on political economy published

in the last year, and another received an award from the American Political Science

Association section on social networks.

      I have recently written a series of papers, along with my co-authors, using

automated redistricting algorithms to assess partisan gerrymandering. This work has

been published in the Quarterly Journal of Political Science, Election Law Journal,

and Political Analysis, and it has been featured in more popular publications like the

Wall Street Journal, the New York Times, and Boston Review. I have recently

completed a book, published by Basic Books in June of 2019, on the relationship

between political districts, the residential geography of social groups, and their


                                                                                    4
          Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 5 of 60




political representation in the United States and other countries that use winner-take-

all electoral districts. The book was reviewed in the New York Times, New York

Review of Books, Wall Street Journal, The Economist, and The Atlantic, among

others.

          I have expertise in the use of large data sets and geographic information

systems (GIS), and conduct research and teaching in the area of applied statistics

related to elections. My PhD students frequently take academic and private sector

jobs as statisticians and data scientists. I frequently work with geo-coded voter files

and other large administrative data sets, including in recent paper published in the

Annals of Internal Medicine and The New England Journal of Medicine. I have

developed a national data set of geo-coded precinct-level election results that has

been used extensively in policy-oriented research related to redistricting and

representation.1

         I have been accepted and testified as an expert witness in six recent election

law cases: Romo v. Detzner, No. 2012-CA-000412 (Fla. Cir. Ct. 2012); Missouri

State Conference of the NAACP v. Ferguson-Florissant School District, No. 4:2014-

CV-02077 (E.D. Mo. 2014); Lee v. Virginia State Board of Elections, No. 3:15-CV-

00357 (E.D. Va. 2015); Democratic National Committee et al. v. Hobbs et al., No.

16-1065-PHX-DLR (D. Ariz. 2016); Bethune-Hill v. Virginia State Board of


1
    The dataset can be downloaded at http://projects.iq.harvard.edu/eda/home.

                                                                                     5
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 6 of 60




Elections, No. 3:14-cv-00852-REP-AWA-BMK (E.D. Va. 2014); and Jacobson et

al. v. Lee, No. 4:18-cv-00262 (N.D. Fla. 2018). I also worked with a coalition of

academics to file amicus briefs in the Supreme Court in Gill v. Whitford, No. 16-

1161, and Rucho v. Common Cause, No. 18-422. Much of the testimony in these

cases had to do with geography, voting, ballots, and election administration. I am

being compensated at the rate of $500/hour for my work in this case. My

compensation is not dependent upon my conclusions in any way.

                            III.   DATA SOURCES

      I have collected county-level data on presidential elections for each year from

1988 to 2020 from the Georgia Secretary of State. I have also collected 2016

precinct-level data on Georgia from the Metric Geometry and Gerrymandering

Group at Tufts University. I obtained digitized 2020 Georgia precinct boundary files

from the Voting and Election Science Team at the University of Florida and Wichita

State University. I also obtained geo-spatial boundaries from the county GIS

departments of DeKalb, Chatham, and Fulton Counties. I obtained precinct-level

data on race among registered voters from the Georgia Secretary of State, as well as

2020 and 2016 precinct-level election results. I created a national county-level

dataset on election results using information assembled from county election

administrators by the New York Times and Associated Press, along with

demographic data from the 2014-2018 American Community Survey (ACS), as well


                                                                                   6
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 7 of 60




as the September 2020 county-level unemployment rate from the Bureau of Labor

Statistics, and as described in detail below, data on voting technologies used in each

U.S. jurisdiction collected by Verified Voting. I have also collected yearly county-

level population estimates for Georgia from the U.S. Census Department.

                             IV.   QUINNELL REPORT

      At the heart of Dr. Quinnell’s analysis is a claim that, in my 25 years of

election data analysis, I have never heard before. He claims that if one has a set of

results from an election, the distribution of votes for candidates should approximate

a normal, bell-shaped statistical distribution, and any departure from a normal

distribution is unnatural and somehow suspicious: “As we often expect our data to

be close to a normal distribution, significant deviations from these values can

indicate an event that is statistically anomalous” (paragraph 18). Specifically, Dr.

Quinnell claims that if votes for one of the candidates has a long tail—that is to say,

he or she has a concentration of support in a small number of districts where the vote

share is much greater than the average district—this is “anomalous” and indicative

of fraud. He then goes on to analyze a highly flawed precinct-level data set from

Fulton County, about which he makes a set of puzzling claims.

      First, Dr. Quinnell’s basic claims about the distribution of election data across

geographic units are nonsensical and should be rejected out of hand. Second, his data

analysis is fatally flawed and essentially meaningless. The skewed distribution of


                                                                                     7
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 8 of 60




Biden vote gains pointed out in his report is merely a reflection of Biden’s success

in rapidly-growing suburban areas.

The Geographic Distribution of Election Results

      Dr. Quinnell begins with a tangential anecdote about Henri Poincaré’s baker,

who was caught dropping a set of values from a data set that fell below a certain

threshold. In that case, the left side of the distribution—all of the low values—had

been simply discarded. He also mentions the sub-prime mortgage crisis, but the

relevance to his report is unclear. Neither of these anecdotes provides even the

slightest intuition for his claim that election results from a set of geographic units

should display a normal distribution, or why departures from the normal distribution

are indicative of fraud.

      He cites no academic literature. Nor does he attempt to articulate a theory of

vote distributions and fraud. The reader is left to imagine how such a theory might

work. If a nefarious election administrator or computer programmer were able to

take votes from candidate B and give them to candidate A in some county, it is not

clear why this action would affect the distribution of votes across precincts. The

entire distribution would simply shift in the direction of candidate A. Perhaps Dr.

Quinnell wishes to imply that such nefarious actors are only able to operate in a

small minority of precincts. Perhaps this is why he believes it is suspicious if

candidate A experiences a cross-precinct distribution with a long right tail—that is


                                                                                    8
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 9 of 60




to say, a distribution in which candidate A performs especially well in a set of

precincts, without a corresponding set of precincts where candidate B does

exceptionally well.

       However, there are many far more plausible explanations for non-normal

distributions of votes across precincts, counties, or districts. There is nothing even

slightly unusual about skewed distributions of votes, vote shares, or changes over

time in votes or vote shares, across geographic units. A very large literature dating

back to the earliest mathematical analyses of elections has explained, and

demonstrated using high-quality data analysis, that these distributions are very

frequently non-normal. In their classic 1979 book, Graham Gudgin and Peter Taylor

argue that if the partisan divide in a country with two political parties is correlated

with some social characteristic (for instance race or social class) that is not uniformly

distributed in space but is rather concentrated in certain districts, the distribution of

vote shares will be skewed. They presented evidence that because working-class

voters were concentrated in neighborhoods near factories, the distribution of support

across electoral districts for Labor parties in Britain and Australia was highly skewed

for much of the 20th century. 2 More recently, I have demonstrated that support for

the Democratic Party in the United States typically has a pronounced right skew


2
  See Graham Gudgin and Peter Taylor, 1979, Seats, Votes, and the Spatial Organisation of
Elections. London: Pion. For a literature review, see Jonathan Rodden, 2010, “The Geographic
Distribution of Political Preferences.” Annual Review of Political Science 13,55.

                                                                                          9
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 10 of 60




across districts, counties, and often precincts. 3 The fact that the Labour Party

consistently wins by extremely large margins in urban districts in London, or that

the Democrats win by extremely large margins in urban Atlanta or Austin, has

nothing to do with fraud.

       In Figure 1 below, I provide a histogram of Joe Biden’s vote share across

counties in 2020. Like the precinct-level histograms from Fulton County in Dr.

Quinnell’s report, the distribution is clearly right-skewed, but it is very difficult to

imagine what this might have to do with fraud.

      Figure 1: Distribution of Biden Vote Share Across U.S. Counties, 2020




3
 Jonathan Rodden. 2019. Why Cities Lose: The Deep Roots of the Urban-Rural Divide. New York:
Basic Books.

                                                                                         10
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 11 of 60




      In short, there is no natural law suggesting that election results across

geographic units should be normally distributed around the mean, especially if those

units are asymmetric in their size. To the contrary, when relevant social groups are

clustered in space, it is more typical to see a skewed distribution.

      Dr. Qinnell’s underlying theory of fraud, however, apparently relates to the

change in vote share. Perhaps he means to argue that the distribution of the change

from one election to the next in votes or vote shares across geographic units should

always have a normal distribution. But this argument would make no more sense

than an argument about voting levels. Members of politically relevant groups—for

instance young people, racial minorities, or college graduates—are typically not

uniformly or randomly distributed across geographic units, especially in the United

States. If an incumbent candidate pursues policies and rhetoric that attract or repel a

geographically clustered group, we can expect to see a non-normal distribution of

changes in vote shares.

      For instance, it appears that Donald Trump’s appeals in the 2020 election

resonated with Cuban and Venezuelan Americans in South Florida, and with Tejano

voters in Texas. As a result, Trump experienced surprisingly large increases in vote

shares in counties where those groups made up a large share of the population. This

translated into a right-skewed distribution of changes in the Republican vote share

from 2016 to 2020. We can see this in the top panel of Figure 2, which focuses on


                                                                                    11
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 12 of 60




Texas. I take the 2020 Trump margin of victory (or loss) in each county and subtract

the 2016 margin so that higher numbers mean Trump improved his vote share over

2016, while lower numbers mean that he lost support relative to 2016.

     Figure 2: County Histograms of Increase in Trump Margin, 2016-2020




      In Texas, the distribution of Trump’s gains across counties has a pronounced

right skew—just as in Dr. Quinnell’s graphs. On the left side of the graph, there are

a large number of suburban counties in which Trump lost support, but some counties

in the tail of the distribution experienced rather extraordinary increases in

Republican vote share. Yet, according to Dr. Quinnell’s rule, we must conclude that

some nefarious actor committed fraud on behalf of President Trump in Texas. This

is simply not a credible argument. The counties in the tail of the distribution are



                                                                                  12
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 13 of 60




majority-Hispanic counties along the border. A far more likely story is that President

Trump experienced a non-fraudulent increase in support among this population of

Hispanic voters.

      The next panel in Figure 2 repeats this histogram for the counties of Georgia.

In Georgia, there is a slight left skew, indicating that there are a handful of counties

where Biden’s gains were a bit further from the average county than in the rural

counties on the right side of the histogram, where Trump was gaining. Note that the

left side of the distribution in Georgia looks similar to that in Texas. As in Texas,

there are some suburban counties, like Cobb, Forsyth, and Henry, where the

Democratic margin increased substantially. Just as it makes little sense to blame the

very long right tail of the Texas distribution on fraud, it makes little sense to blame

the modest left tail of the Georgia distribution on fraud.

      A much better explanation is that Georgia is similar to almost every other state

in the country, in that Biden made especially large gains relative to Clinton in

diverse, educated, and growing suburbs. Prior to 2020, many of these suburban

counties had Republican majorities. This fact is relevant for conspiracy theories

about nefarious actors, since in many of these counties in Georgia and around the

country, election administrators were appointed by Republicans. It is difficult to

comprehend why Republican election administrators would participate in a plot to

help the Democratic presidential candidate.


                                                                                     13
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 14 of 60




      In other words, just as with Republicans in Texas—where the story has to do

with a shift among Hispanic voters—in Georgia there is an obvious reason why the

distribution of changes in votes for the Democratic presidential candidate would be

skewed relative to those of the Republican candidate. In Georgia, as in many other

states, population growth is an important part of the story. Perhaps the most striking

feature of the Georgia counties where Biden made the largest gains relative to

Clinton is that they have been experiencing high population growth, above all due

to in-migration from other places.

Figure 3: Population Change and Change in Democratic Vote Share, Georgia
                                Counties




Figure 3 uses population estimates from the census department to calculate county-

level population change over the last decade on the horizontal axis. On the vertical

axis, it displays the change in county-level Democratic vote share from 2016 to 2020,



                                                                                   14
         Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 15 of 60




so that higher numbers correspond to higher Democratic vote share in 2020 than in

2016. The size of the data marker corresponds to the size of the county in 2019. We

can see that throughout the state, Trump’s support increased primarily in small, rural

counties where the population has been declining over the last decade (the lower

left-hand part of the graph). Relative to Clinton, Biden’s support increased the most

in counties where the population grew the most (the upper right-hand part of the

graph). In fact, this is true in almost every U.S. state, and this trend was already quite

strong prior to 2020.4 Thus, there is nothing anomalous or nefarious about the fact

that Biden added far more votes than Trump in the rapidly-growing suburban

counties of Georgia.

Precinct-level analysis of Fulton County

         Perhaps for good reason, Dr. Quinnell did not test his “departure from

normality” theory on county-level data. For reasons he does not explain, he

examined only precinct-level data from Fulton County. His choice of Fulton County

for a case study is rather odd. He seems to want to argue that the shift toward the

Democrats in Fulton County was suspiciously high and anomalous. In order to

examine whether this claim is plausible, Figure 4 displays the evolution of the

Democratic vote share over time in Fulton County and several other Georgia

counties. While Fulton County is indeed one of the most Democratic counties in the


4
    Rodden, Why Cities Lose, op cit, chapter 9.

                                                                                       15
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 16 of 60




state, there is no way to interpret the Fulton County time series as displaying a

deviation from trend in 2020. In fact, the increase in Democratic vote share over the

previous election was far lower in 2020 than in 2016. As described above, the

Democratic vote share has been growing far more rapidly in suburban counties

surrounding Fulton County, like Cobb, Douglas, Henry, and Gwinnett.

       Figure 4: Democratic Presidential Vote, 1988 to 2020, Selected Georgia
                                  Counties




      Even though there is little evidence that Fulton County’s overall results are

anomalous in any sense, let us examine Dr. Quinnell’s claims about the distribution

of votes across Fulton County’s precincts. Dr. Quinnell’s analysis focuses on the

distribution of changes in raw vote totals for the two parties from 2016 to 2020

across precincts in Fulton County. Evidently, Dr. Quinnell downloaded precinct-

                                                                                  16
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 17 of 60




level results from 2016 and 2020 and attempted to merge the two datasets together

based on their precinct identifiers. Unfortunately, constructing a meaningful time-

series precinct-level data set is not so simple. County-level election administrators

frequently combine or split precincts or change their boundaries. Sometimes only

two or three precincts in an area are affected; other times, officials re-precinct a wide

swath of territory. In order to draw inferences about changes in votes over time

within precincts, one must be absolutely certain that the boundaries are identical in

the two time periods. This was most certainly not the case in Fulton County between

2016 and 2020. In November of 2016, votes were recorded in 342 precincts in Fulton

County, whereas in November of 2020, votes were recorded in 384 precincts—an

increase of 42 precincts. This is a problem for Dr. Quinnell’s analysis because he is

comparing votes cast in two different systems of precincts. In many cases, precincts

with the same name in 2016 and 2020 are quite different in the two years, especially

in suburban areas.

      I have obtained digital boundary files for the precincts used in 2016 and 2020.

Using geo-spatial software, I mapped the two boundary systems, and inspected each

of the 384 precincts used in 2020 to ascertain which precincts used the same

boundaries in 2016 and again in 2020. I discovered that only 260 of the precincts

used the same boundaries in both years. It is not clear what Dr. Quinnell has done

with the other 124 precincts. Some of them are completely new precincts that have


                                                                                      17
        Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 18 of 60




been carved out since 2016, such that there was no precinct by the same name in

2016. For many others, I discovered a mix of splits, combinations, and swaths of

geography where the boundaries have been completely redrawn. It is often the case

that a precinct still exists with the same name, but it has different boundaries and

includes a different set of voters. For each of these precincts, it is completely

meaningless to subtract the precinct-level vote total of one of the candidates in 2016

from the total in 2020 for the precinct with the same name. Many of the precincts

that experienced boundary changes were in the rapidly-growing, suburban sections

of South Fulton County, such as Chatahoochee Hills and Fairburn, where new real

estate developments are bringing significant change to the built environment each

year.

        It seems that Dr. Quinnell was at least somewhat aware of this problem,

because in his report, he placed asterisks by the precincts that he claims were

redistricted. He does not explain, however, how he ascertained which precincts were

redistricted. And something went wrong, because Dr. Quinnell’s list is far from

complete. For instance, just to take one example, in the table on page 15, he does not

place an asterisk next to precinct RW11A (in Roswell). In Figure 5, I provide a map

of the boundaries of precincts in that part of Fulton County in 2016, in solid red, and

in 2020, with a dashed black line. We can see that the old precinct RW11A was




                                                                                    18
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 19 of 60




subdivided into RW11A and RW11B. A comparison of vote totals in the old and

new versions of RW11A based on a simple name merge would not be meaningful.

                                      Figure 5
               Selected Precinct Boundaries in Fulton County, Georgia




      In fact, in much of Fulton County, the problem of matching precincts is far

more complex than simple splits like RW11A and RW11B. For instance, consider

the case of precinct SC30B, in the middle of Figure 6. The old boundary is in red.

The new boundaries (marked with black dashes) carve out parts of SC30B and place

fragments in 11C, 11M, and 10B. Meaningful over-time comparisons cannot be

made in any of these precincts. Note that there are similar issues throughout Figure

6. For instance, fragments of the old SC14 have been placed in 10A, FC02, and



                                                                                 19
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 20 of 60




SC14A. Similar examples, where the red and dashed block lines are not directly on

top of one another, can be found throughout Fulton County.

                                      Figure 6
               Selected Precinct Boundaries in Fulton County, Georgia




      Perhaps in anticipation of this type of critique, Dr. Quinnell conducted some

analysis in which he aggregated the data to the level of units he refers to as

“counties.” If I understand correctly, he aggregates 2016 and 2020 votes by clusters

of precincts according to the first two letters of the precinct name (10, 11, EP, SC,

FC, and so forth). Those beginning with numbers are based in the city of Atlanta.

The others correspond loosely to names of other cities of Fulton County, e.g. EP =

East Point, CP = College Park, and so on. This clustering, however, does not solve

the problem at all because these units are not stable over time. That is to say, precinct


                                                                                      20
        Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 21 of 60




splits, combinations, and complete redraws frequently cross over from one of these

clusters to another, as demonstrated in Figure 6. This problem is especially severe

in suburban parts of Southern Fulton County.

        In sum, I am skeptical that any inferences can be drawn from Dr. Quinell’s

data set at all—even the observations without asterisks. Fulton County’s precinct

structure has experienced far too much change for his data set to be useful. He wishes

to characterize certain precinct-level vote changes as “anomalous,” even though

many of his so-called anomalies are likely completely meaningless because they

compare different geographic units, and hence different voters, over time.

        Let us examine the 260 precincts, for which I have verified that the precinct

geography is common over time, and examine whether there is evidence of

something odd about the data in these precincts for which valid over-time

comparisons can be made. As explained above, Dr. Quinnell’s main concern is that

there are a number of precincts with very large increases in Democratic votes relative

to the increases in Republican votes. Indeed, in my data set, which includes most of

central and Northern Fulton County, there are 28 precincts in which Biden’s total

number of votes exceeded Clinton’s by more than 500, and there is not a single

precinct where Donald Trump’s vote total increased by more than 500 votes since

2016.




                                                                                   21
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 22 of 60




          Figure 7: Trump 2016 Vote Share and Increases in Votes for Both
                 Candidates in 2020, Fulton County Precincts




      What is going on with these precincts where votes for Biden increased by a

great deal and votes for Trump did not? First of all, these precincts are not the

extremely Democratic precincts of the Atlanta urban core. Figure 7 presents a scatter

plot, where Donald Trump’s 2016 vote share is displayed on the horizontal axis. On

the vertical axis is, for each precinct, a red dot for the increase in raw votes for Trump

vis-à-vis 2016, and blue dot for the increase in votes for Biden over Clinton’s votes

in 2016. It shows that there is not a strong relationship between precinct partisanship

and the relative increase in Biden votes. If anything, Biden’s gains were somewhat

larger in more Republican precincts—a pattern that was also noted by Dr. Ayyadurai

(see below).



                                                                                       22
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 23 of 60




       Figure 8: Increase in Registered Voters and Increases in Votes for Both
                  Candidates in 2020, Fulton County Precincts




Figure 8 resolves any mystery about the precincts that experienced large

asymmetric increases in Democratic votes in Fulton County. It once again plots the

raw vote changes for the candidates on the vertical axis, but on the horizontal axis

it plots the increase in the number of registered voters from 2016 to 2020. On the

left side of the graph are precincts that did not experience much population gain

over the last four years. Many of these are in the urban core of Atlanta. As we

move to the right on the graph, we move into rapidly-growing precincts in more

suburban parts of Fulton County, where new housing developments, and in some

cases entirely new neighborhoods, have been built since 2016. In other words, the

precinct-level results in Fulton County are entirely consistent with the county-level

relationship discussed above, and indeed with the relationship that has been seen in


                                                                                     23
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 24 of 60




metro areas around the country: Biden’s gains were modest in the stagnant urban

core and largest in the most rapidly-growing suburban areas. There is nothing

anomalous about Fulton County and nothing that would indicate fraud. Just as

Trump’s large gains in certain Hispanic neighborhoods do not indicate fraud,

Biden’s large gains in growing suburban neighborhoods do not indicate fraud.

                            V.     AYYADURAI REPORT

      Dr. Ayyadurai claims to have discovered “massive anomalies in Republican

voting patterns and ethnic distribution of votes.” First, he uses data from several

counties to establish a pattern that he repeatedly calls “High Republican, But Low

Trump.” He provides no indications about his data sources and does not explain how

he measures his variables. Yet he appears to claim, in essence, that split-ticket voting

among white Republicans is evidence of fraud. His claims about race and ethnicity

are, frankly, inscrutable, and thus difficult to evaluate with data analysis.

Nevertheless, I have assembled precinct-level data in order to search for any possible

anomalies that might be linked with the most reasonable possible interpretations of

what Dr. Ayyadurai appears to be claiming.

      Let us begin, as does Dr. Ayyadurai, in Chatham County—home to Savannah.

On page four of his report, Dr. Ayyadurai presents a graph that purports to show that

“as the percentage of Republicans in precincts increases, President Trump gets fewer

votes.” He does not explain why this is problematic or what these graphs even mean.


                                                                                     24
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 25 of 60




If one takes some quantity of interest and then subtracts some number from it, it is

quite likely to be negatively correlated with that number. He also does not explain

how he determines “the percentage of Republicans in precincts.” Partisanship is not

an immutable characteristic, and in Georgia, one does not register with election

administrators as a member of one party or the other. When participating in

primaries, voters can request the ballot of any party they choose. Perhaps Dr.

Ayyadurai has obtained precinct-level results of the most recent primary and

determined that “the percentage of Republicans in a precinct” is simply the number

of Republican ballots cast as a share of all ballots cast in the primary.

This would be a very poor measure of precinct-level partisanship, however, because

relatively few voters participate in primaries, and their participation is likely to be

driven by the competitiveness of the races for each party. For instance, President

Trump was not being challenged in the June primary, while there was a competitive

Democratic primary. In any case, in an effort to reverse engineer Dr. Ayyadurai’s

analysis, I have calculated the share of ballots cast for President Trump in the 2020

primary as a share of all ballots cast in either party’s presidential primary. In Figure

9, I plot Trump’s share of all primary ballots cast—my best guess of Ayyadurai’s

measure of Republican partisanship—on the horizontal axis, and Trump’s share of

the vote in the 2020 general election on the vertical axis. I also include a 45-degree




                                                                                     25
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 26 of 60




line, so that any observation above the line indicates that Trump over-performed in

the general election vis-à-vis the primary.

       Figure 9: Trump Share of 2020 Total Primary Ballots Cast and Trump
       Share of 2020 General Election Vote, Precincts, Chatham County




      Given that there was considerable excitement about the primary among

Democrats, and there was only a single uncontested candidate for the Republicans,

it is not surprising that most of the dots are above the line. It appears that there was

a participation gap in favor of Democrats in the primary, but this gap faded by

election day. Only in the very Republican precincts were the observations clustered

around the 45-degree line or slightly below.

      Let us now transform this graph into the one presented by Dr. Ayyadurai. We

can measure Trump’s over-performance in the general election relative to the

primary by subtracting the primary vote share from the election-day vote share. We



                                                                                     26
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 27 of 60




can then plot that quantity on the vertical axis, and the primary vote share—

presumably Ayyadurai’s measure of “the share of Republicans in a precinct”—on

the horizontal axis.

                   Figure 10: Reverse Engineering of Ayyadurai Plot




      Figure 10 looks very similar to Dr. Ayyadurai’s plot (page 5). Due to the

relatively weak primary turnout among Republicans relative to Democrats, it is not

at all surprising that Trump received a higher vote share in the General Election than

in the primary in most precincts. It is also not surprising that this effect would fade

in precincts with relatively few Democrats. What is surprising is that this could

possibly be viewed as somehow indicative of fraud.




                                                                                    27
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 28 of 60




       Figure 11: Down-Ballot Republican Vote Share and Trump Vote Share,
             2020 General Election, Precincts of Chatham County




          Figure 12: Trump Over-Performance Relative to Down-Ballot
      Republicans, 2020 General Election, Precincts of Chatham County




      Let us take another approach to the measurement of precinct-level

partisanship by looking at other races that occurred on the same ballot on November

3, 2020. In addition to the first round of the Senate election, there were two relatively

low-profile races for the Georgia Public Services Commission. One might argue that

such races are more likely to be based on underlying partisan attachments rather than


                                                                                      28
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 29 of 60




personalities. I have added up the Republican vote share in these down-ballot races

and plot this against the Trump vote share in Figure 11, again including a 45-degree

line. And in Figure 12, I present the data using Dr. Ayyadurai’s approach.

      In Figure 11, we see that in the majority-Democratic precincts on the left,

down-ballot vote shares and presidential vote shares are almost exactly the same.

However, as we move to the right—into more Republican precincts—we see that

Trump begins to under-perform relative to the down-ballot Republicans. And in

Figure 12, we see once again the pattern that Dr. Ayyadurai refers to as “high

Republican but low Trump.” Trump under-performed relative to other Republican

candidates throughout Chatham County, but that under-performance was most

pronounced in the most Republican districts—many of which are overwhelmingly

white, educated, and high-income. Figure 13 helps us visualize this. I have obtained

geographic boundary files of Chatham county’s 2020 precincts and combined them

with data on race and election results. On the left is a map of race, and on the right

is a map of split ticket voting expressed as Trump’s over-performance relative to

down-ballot Republicans. The darkest orange color captures the precincts where

Trump very slightly over-performed relative to down-ballot Republicans. Many of

these are precincts with relatively large African-American populations. As the colors

get lighter and move toward yellow, Trump under-performs relative to down-ballot

Republicans by larger amounts. We can see that his greatest under-performance was


                                                                                   29
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 30 of 60




in white, traditionally Republican neighborhoods, many of which are relatively

educated and affluent.



          Figure 13: Race and Split-Ticket Voting in Chatham County, GA,
                               November 2020




      Dr. Ayyadurai’s phrase—“high Republican but low Trump”—describes

something we saw not only in Savannah but in metro areas around Georgia and the

United States: white metro-area voters who typically vote for Republican candidates

continued to do so in down-ballot races, but a number of them voted for the

Democratic candidate in the presidential race. It is quite unclear what this pattern of

split-ticket voting could possibly have to do with election fraud.


                                                                                    30
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 31 of 60




      In addition to his curious claims about partisanship, Dr. Ayyadurai also makes

some statements about race that are difficult to comprehend. He presents graphs that

he says are “cumulative vote totals.” He does not explain what he means by this or

what is happening as one moves from left to right on these graphs. It is unclear

whether they are supposed to represent an array of precincts, arranged from small to

large or from Republican to Democratic, vote counts as they unfold over time on

election night, or something else. He then introduces a line on the graph that he says

“plots the number of votes for President Trump based on the same ethnic

demographic distribution to match the pattern of actual votes reported by the

Secretary of State” (p.7). I simply have no idea what this means. Perhaps he has

estimated some sort of model using precinct-level data, where he tries to predict vote

shares from precinct-level racial data. He does not tell the reader what he has done

with racial data, what assumptions he has made, or why race is even relevant for his

analysis. Without any corresponding analysis or data, he then makes a truly

incomprehensible claim: “the only way to explain the results, reported by the

Secretary of State, is if President Trump did not receive one single Black vote” (p.

8). Because this claim is not supported by any data or even a description of the logic

that gave rise to it, I am not sure how to evaluate it. Dr. Ayyadurai seems to have

made some unusual assumptions about how ethnic identity should, in his view,

translate into votes in Georgia. The ballot is secret, and individual-level data on race


                                                                                     31
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 32 of 60




and voting are unavailable. It is possible to conduct ecological inference analysis

using precinct-level data in order to estimate the voting behavior of racial groups,

but Dr. Ayyadurai makes no mention of having conducted this type of analysis, and

even if he had, it is simply not possible to use aggregate data to make a claim like

the one about Trump “not receiving a single black vote.” One cannot draw any such

conclusion from the data at hand.

      In the remainder of his report, Dr. Ayyadurai repeats the same analysis for

several additional counties. For each of the counties, Dr. Ayyadurai merely points

out that Donald Trump under-performed in relatively white, Republican suburban

areas. At no point does he explain what President Trump’s difficulties in suburban

Georgia have to do with election fraud.

      Finally, Dr. Ayyadurai makes an additional claim. On page 26, he claims to

find “unequivocal evidence of an algorithm that has been put in place such that when

a precinct nears approximately ten-percent (“10%”) in White voters, a linearly

increasing percentage of total votes is transferred from President Trump to Mr.

Biden.” Dr. Ayyadurai does not provide any evidence of any such phenomenon.

Once again, it is quite difficult to piece together the logic behind this claim, or to

make sense of the data that Dr. Ayyadurai believes might support it. His analysis

appears to involve some estimate of “the difference between Mr. Biden’s votes as

reported by the Secretary of State of Georgia and what he should have received based


                                                                                   32
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 33 of 60




on the ethnic distribution of DeKalb County” (p. 27). Dr. Ayyadurai does not help

the reader by explaining what Biden “should have received.” Evidently, he believes

that Biden should have received only votes from African Americans, and zero votes

from whites, such that any Biden vote share above 60 percent, for instance, in a 60

percent white precinct is viewed as somehow anomalous or excessive. For reasons

that are unclear, he seems to then claim that it is especially suspicious if Biden’s

over-performance relative to an “ethnic headcount” model is larger in whiter

precincts. This view of voting as a simple ethnic headcount in a diverse suburban

environment like DeKalb County is unusual to say the least. Moreover, it is unclear

why a strong performance for Biden in majority-white suburban precincts would

constitute evidence of fraud.

      Once again, it is helpful to visualize the data in question. From the Secretary

of State, I have obtained precinct-level racial data along with 2020 election results

for Fulton County. In Figure 14, I plot whites as a share of registered voters on the

horizontal axis, and Biden’s vote share on the vertical axis. There is a negative

relationship between whites as a share of registered voters and Biden’s vote share,

but DeKalb County elections cannot be characterized as an ethnic headcount. Note

that in DeKalb County, even the precincts that are over 80 percent white are still, on

average, strongly Democratic. And in the upper right-hand section of the graph, there

are a large number of overwhelmingly white precincts where Biden received a very


                                                                                   33
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 34 of 60




large share of votes. It is not possible to identify anything resembling a mechanical,

machine-like increase in Democratic vote share as one moves from left to right in

Figure 14. Rather, there is a cloud of majority-white districts where Biden performs

especially well.

        Figure 14: Whites as Share of Registered Voters and November 2020
             Biden Vote Share, Precincts of DeKalb County, GA




                                                                                   34
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 35 of 60




           Figure 15: Map of Race and November 2020 Biden Vote Share,
                       Precincts of DeKalb County, GA




It is also useful to visualize DeKalb County election results on a map. For instance,

many of the white precincts with relatively high Biden vote shares are contiguous

neighbors on the West side of the county, closer to Atlanta. There is nothing about

the data displayed in Figures 14 or 15 that would seem to indicate any kind of fraud.

Support for Democrats among suburban whites in racially heterogeneous areas is

common around the United States and does not constitute evidence of fraud.




                                                                                  35
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 36 of 60




                                VI.    RAMSLAND REPORT

       Mr. Ramsland presents empirical analysis that demonstrates, in his telling,

that Joseph Biden receive higher vote shares in counties that use voting machines

made by the manufacturers Dominion and Hart, and that Biden “overperforms” in a

larger share of counties using those machines than in counties using other machines.

Mr. Ramsland makes vague allusions to rogue foreign actors, and concludes with

the statement that the use of certain voting machines “affected 2020 election results”

(page 11), indicating that he believes he has uncovered a causal relationship,

whereby certain types of machines are responsible for boosting the Democratic vote

share. Mr. Ramsland’s research design is flawed in several crucial respects. First, he

relies on idiosyncratic, non-standard statistical techniques that are not suited for the

analysis he wishes to accomplish, and more importantly, he relies on a correlation

that is driven primarily by cross-state variation and makes no effort to address a

serious causal inference problem.

       To demonstrate these problems and conduct a more appropriate analysis, I

have created my own dataset of county-level votes from 2008 to 2020, merged with

county demographic data from the 2014-2018 American Community Survey

(ACS), 5 September 2020 county-level unemployment rate from the Bureau of Labor


5
  Demographic variables from the ACS include: the age distribution, sex distribution, percent
Black, percent Latino, the percent of renters, median household income, percent of the county with
a college degree, and percent under the poverty line.

                                                                                               36
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 37 of 60




Statistics, and data on voting technologies used in each jurisdiction collected by

Verified Voting. 6 Verified Voting is a “non-partisan organization focused

exclusively on the critical role technology plays in election administration” that has

developed “the most comprehensive publicly-accessible database of voting systems

used around the country.” 7 I accessed a dataset showing the various voting systems

that were in place for each jurisdiction in 2012, 2016, and 2020.

       Mr. Ramsland’s report says he uses data from the Election Assistance

Commission (EAC). I have been unable to locate a dataset from the EAC that

contains data on voting systems used across the country in 2020. The most recent

data available from the EAC is from 2018. 8 Its 2020 survey of election

administrators—which appears to be the source of the data on voting systems—has

yet to be released. As the complaint notes, Georgia had not adopted Dominion voting

equipment in 2018.

       Mr. Ramsland describes a two-step procedure that is not a standard method of

data analysis. Instead of generating predictions using a model that does not include

data on voting systems, a more appropriate analysis should include both voting-




6
  In preparing this this data set and conducting the analysis set forth in this section of the report, I
received assitance from William Marble—a advanced PhD candidate in political science at
Stanford University. Mr. Marble has worked with me in a similar capacity in the past and it is
standard to utilize such assistants in my field of expertise.
7
  https://verifiedvoting.org/about/
8
  https://www.eac.gov/research-and-data/datasets-codebooks-and-surveys

                                                                                                     37
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 38 of 60




systems data as well as demographic data in one unified model. 9 I conduct such an

analysis below. Additionally, Mr. Ramsland makes some incorrect statements when

describing his analysis. The report states that “[i]n normal circumstances any

candidate should perform above expectations roughly 50% of the time and under-

perform roughly 50% of the time” (par. 11). This statement is incorrect. In fact, the

statistical procedure used in Mr. Ramsland’s report guarantees that the average

difference between the actual vote share and the predicted vote share is 0. It does not

guarantee, however, that the proportion of observations in which the vote share is

over- or under-predicted is roughly 50%. 10

       Though Mr. Ramsland’s two-step procedure is not especially useful, let us

take very seriously his claim that the introduction of certain types of voting

technology, via some unspecified form of fraud, actually has a causal impact on vote

shares. In other words, we would like to answer the following question: if there are

two counties that are otherwise identical in every respect, including their initial type

of voting technology, and one switches from some other voting technology to

Dominion and the other stays the same, does the switching county exhibit a change

in voting behavior relative to the “control” county that stayed the same? In the ideal


9
  Additionally, Mr. Ramsland’s report is light on methodological details. For example, it does not
describe which Census variables are included in his model.
10
   This is a well-known result. Technically, linear regression finds a set of coefficients so that the
sum of squared deviations between the predicted and actual values is minimized, along with the
constraint that the average deviation is 0. This procedure can produce results where there are many
small positive deviations, offset by a few large negative deviations (or vice versa).

                                                                                                   38
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 39 of 60




world, we would conduct an experiment, much like a drug trial, randomly assigning

some counties but not others to either the “treatment condition”—the use of

Dominion software—or the control condition—the maintenance of the existing

system. By randomizing a sufficiently large number of counties to the treatment and

control condition, a researcher would be able to anticipate that there are no

systematic differences between the treatment and control counties. Above all, we

would hope that this randomization would achieve a balance between the two

groups, such that prior Democratic or Republican voting would be similar in the two

groups, as would other correlates of voting behavior, such as income, race, and

education. We would then be able to isolate any possible impact of voting

equipment.

      Unfortunately, this type of experiment is unavailable to us. Counties and states

have adopted voting technology in a way that is far from random. Counties that

adopted Dominion systems between 2016 and 2020 are quite different from those

that did not. Counties that switched to Dominion systems between 2016 and 2020

have larger shares of female residents, Latino residents, college-educated residents,

and have lower median incomes. All of these variables are correlated with political

attitudes. Moreover, they are likely correlated with unobservable variables that also

correlate with political attitudes and partisanship.




                                                                                   39
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 40 of 60




      Even worse, it is clearly the case that Democratic counties have been more

likely to adopt Dominion machines than Republican counties. This is demonstrated

in Figure 16. The left-hand panel considers all counties in the country and shows

that counties won by Clinton in 2016 were far more likely than counties won by

Trump to make use of Dominion technology in 2020. The right-hand panel focuses

on counties that were not yet using Dominion technology in 2016 and shows that

counties won by Clinton were significantly more likely than counties won by Trump

to adopt Dominion technology.

         Figure 16: Voting Technology Use in 2020 by County Partisanship




                                                                              40
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 41 of 60




      Seven states have adopted Dominion technology across all of their counties,

and 20 states have not adopted Dominion technology in any of their counties. The

former counties are predominately Democratic, and the latter lean Republican. This

can be seen in Figure 17, which plots Hillary Clinton’s 2016 statewide vote share on

the horizontal axis and the share of counties using Dominion software in 2020 on

the vertical axis. It shows that Dominion software was mostly prominently in use in

2020 in states that were already relatively Democratic in 2016.

          Figure 17: Clinton 2016 Vote Share and 2020 Voting Technology




      By now it should be clear why Mr. Ramsland’s empirical analysis suffers from

a vexing causal inference problem. If extremely Democratic counties in states like

New England adopted a certain software in the past, and one examined a

contemporary correlation between voting behavior and the use of that technology,


                                                                                 41
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 42 of 60




that correlation could not plausibly be interpreted as evidence that the technology

caused the voting outcomes, even if one attempted to control for potential observable

confounders like race and income. It is simply not plausible that Connecticut is more

Democratic than Wyoming because of its voting technology.



State Fixed Effects Model

       Mr. Ramsland sweeps these complexities under the rug. Unfortunately, there

is no easy solution to this causal inference problem. At a minimum, we can try to

draw inferences from within the states where there is variation across counties in

voting technology, attempting to control for observable county-level confounders.

This can be achieved by estimating a model with “fixed effects” for states. Inclusion

of state-level fixed effects allows us to control for a variety of common factors within

states that cause there to be a correlation in counties’ outcomes within the same state.

This does not “solve” the causal inference problem, but at least it allows for more

valid comparisons. For this reason, inclusion of fixed effects is standard practice in

social science research for this type of study. 11

       I estimate a county-level model in which the dependent variable is the 2020

Democratic vote share and the main independent variable of interest is a binary



11
  For example, see Angrist, J., and Pischke, S., Mostly Harmless Econometrics. 2009. Princeton,
NJ: Princeton University Press.

                                                                                            42
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 43 of 60




variable indicating whether the state used Dominion technology in 2020. The model

includes a set of demographic control variables, past election results, and state-level

fixed effects. The full results are presented in Appendix Table A1. The coefficient

capturing the impact of the use of Dominion technology is statistically

indistinguishable from zero. The same is true for the use of Hart technology.



Placebo Test Using Bordering Counties

      In sum, when we rely on comparisons of counties within states, there is no

evidence that election technology has an impact on vote shares. Mr. Ramsland

provides no regression output or details about his analysis, but he seems to have

estimated some sort of regression model. He makes no mention of having included

fixed effects. As one can see in Figure 17 above, it is clear that a naïve empirical

model without fixed effects for states would generate the illusion of a relationship

between voting technology and election outcomes simply because Democratic states

have been somewhat more likely to purchase Dominion equipment.

      A good way to observe this phenomenon is to conduct a “placebo” test in

which we examine Biden’s vote share in counties that did not use Dominion systems

but border a county that did use Dominion. If there is an impact of voting software

on election outcomes via fraud, it should certainly not be detected in counties that

border the Dominion counties but use some other election technology system. If we


                                                                                    43
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 44 of 60




see that those counties have elevated Democratic vote shares mimicking the

supposed “effect” of Dominion software—what is known as a “placebo” effect—we

should be very skeptical about claims that use of the software is associated with

increased Democratic voting. Rather, we would understand that the correlation

reported by Mr. Ramsland is driven by some features of the types of regions where

Dominion software has been adopted—not the software itself.

The result of this analysis is shown in Appendix Table A2. It shows results of a linear

regression of Biden vote share on an indicator variable for whether a county borders

a Dominion (or Hart) county. This regression is estimated among counties that used

neither Dominion nor Hart systems, and it includes a set of demographic control

variables. It shows that Biden received a higher vote share, about .86 of a percentage

point, in counties that border a Dominion county than in those that do not. It would

be implausible to claim that voting technology in bordering counties has a causal

impact on Biden’s vote share. A more plausible interpretation is that there are some

common features of politics in the regions that have adopted the software, and the

research design that Mr. Ramsland appears to have used in his report is likely to turn

up spurious results.



Placebo Test Using Prior Election Results




                                                                                    44
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 45 of 60




       A research strategy designed to estimate the effect of one variable on another

variable can be evaluated by its tendency to detect an effect when an

effect does exist, and its tendency not to detect an effect when an effect does

not exist. When a research design detects an effect where none exists, we say it

returns a false positive. Designs with a high false positive rate are not very

informative: an effect could be detected by the research design due to the existence

of a real effect, or it could be a false positive.

       We can make a further evaluation of the propensity of the research design that

Ramsland appears to have used in his report to return false positives by seeing

whether it detects that future events have an “effect” on past outcomes. Of course,

this is logically impossible—we know that events happening in the future cannot

affect past outcomes. Thus, any effect detected on past outcomes is necessarily a

false positive.

       In Appendix Table A3, I replicate the basic research design that I believe was

used in the Ramsland report. It uses linear regression models, without state fixed

effects, to predict Democratic vote share as a function of whether a county used

Dominion voting technology in 2020, along with county-level demographic and

economic control variables. Except, instead of predicting 2020 vote share, I predict

2012 and 2016 vote share. I exclude counties that used Dominion systems at the time

of the election being analyzed.


                                                                                  45
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 46 of 60




      The results indicate that in 2012, in counties that did not use Dominion in

2012 but did use them in 2020, Barack Obama received about 5 to 7 percentage point

higher vote share, compared to counties that did not use Dominion machines in either

2012 or 2020. The next column shows a similar pattern for 2016. Future use of

Dominion predicts higher Clinton vote share in 2016, even in counties that did not

use Dominion in 2016.

      These results are false positives: there is no logical way that future use of

Dominion voting machines could have affected past outcomes. Instead, these results

are due to the fact that counties that used Dominion voting systems in 2020 are

politically different than counties that did not, even after controlling for demographic

and economic variables. This test shows that the research design used in the

Ramsland report is ill-equipped to detect differences in vote shares that

are caused by use of particular voting systems. As such, the statistical analysis in the

Ramsland report provides no evidence of fraud due to use of Dominion or Hart

voting machines.



Ranked Choice Voting

      Mr. Ramsland also makes a confusing claim that election results may have

been altered in Michigan because voting machines were set to perform ranked choice

voting, which Mr. Ramsland refers to as a “feature enhancement.” From this


                                                                                     46
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 47 of 60




discussion, it seems likely that Mr. Ramsland is not familiar with ranked choice

voting. It involves a different type of ballot, in which voters rank their preferences

among candidates. This type of ballot was not used in Michigan. Even if all of the

ballots in Michigan were somehow counted or processed using ranked choice voting,

but using ballots that only allowed voters to select one candidate, the result would

be the same. Ranked choice voting is a system where in the first round of counting,

if one candidate has a majority, the process is over, and no votes are redistributed. If

there were multiple candidates and voters’ choices were ranked, there would then be

a second round, where the lowest-ranked candidate would be dropped, and those

voters who ranked that candidate first would then have their second-choice votes

tallied. Clearly, nothing of the sort happened in Georgia. Jo Jorgensen, the

Libertarian candidate, was credited with 62,138 votes in Georgia. Significant votes

were also recorded throughout the state for additional parties as well as write-in

candidates.

      Mr. Ramsland also seems to believe that ranked choice voting would

somehow produce non-integer vote totals. This is simply not the cases. Ranked-

choice voting is no more capable of producing non-integer vote totals than is the

winner-take-all plurality system. I have examined precinct-level vote totals from

county election officials around Georgia and have seen no non-integer vote totals. It

appears that Mr. Ramsland may have been thrown off by election-night reporting by


                                                                                     47
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 48 of 60




Edison Research that contained Biden and Trump vote totals that were not always

whole numbers. One obvious possibility is that when sharing data on election night,

workers at Edison Research multiplied total votes cast by vote shares that had been

rounded when producing a field for total vote numbers in their data feed.




                                  VII. Conclusion

      None of these authors offers a specific theory about how they believe fraud

was actually carried out. They veer between insinuations that foreign actors changed

votes via malicious software, to more traditional efforts to blame nefarious election

administrators in specific counties or precincts. Dr. Quinnell does not specify

whether he believes that some unspecified fraud took place among administrators in

particular suburban Fulton County precincts, or that a malicious actor at the county

level or beyond somehow selected these suburban precincts to manipulate. For

reasons that are unclear, Dr. Ayyadurai seems to suggest that malicious coders

decided to add Democratic votes to precisely the white, suburban, traditionally

Republican precincts in Georgia that have been trending away from the Republican

Party in the Trump era. Mr. Ramsland seems to have a broader conspiracy in mind,

where malicious coders are subverting the will of voters in every state, including

extremely Democratic states of the Northeast.




                                                                                  48
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 49 of 60




      The visions of fraud and conspiracy that motivate these reports are difficult to

pin down and seem to conflict with one another. The data presented in these reports

have nothing to do with fraud, and the authors do not even attempt to link their so-

called “anomalies” to theories about how fraud might be carried out. Though these

reports offer some insight into the production process for conspiracy theories, they

provide no evidence whatsoever of anomalies or irregularities in Georgia’s 2020

general election results.




                                                                                   49
    Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 50 of 60




                                    Appendix

Table A1: Fixed Effects Model, County-Level Democratic Vote Share in 2020

                                                Dem vote
                                               share, 2020
                     Dominion 2020                 0.031
                                                  (0.25)
                     Hart 2020                    -0.014
                                                  (0.08)
                     female                       -0.003
                                                  (0.18)
                     Black                         0.022
                                                  (2.57)*
                     Latino                       -0.078
                                                  (9.43)**
                     College                       0.086
                                                  (7.31)**
                     Age 25-34                     0.014
                                                  (0.52)
                     Age 35-44                     0.074
                                                  (2.56)*
                     Age 45-54                    -0.028
                                                  (0.85)
                     Age 55-64                     0.123
                                                  (4.16)**
                     Age 65 and over              -0.030
                                                  (1.63)
                     Median income                -0.016
                                                  (1.79)
                     Poverty rate                 -0.003
                                                  (0.16)
                     Unemployment rate            -0.140
                                                  (3.73)**
                     Renter share                 -0.011
                                                  (0.88)
                     Share urban                   0.019
                                                  (7.81)**
                     Log population density        0.240
                                                  (3.54)**
                     Dem. vote share 2016          1.047
                                                 (51.38)**
                     Dem. vote share 2012         -0.093
                                                  (3.76)**
                     Dem. vote share 2008         -0.026
                                                  (1.43)
                     Constant                      0.465
                                                  (0.26)
                     R2                            0.99


                                                                        50
Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 51 of 60



                N                          3,110
                         * p<0.05; ** p<0.01




                                                                    51
Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 52 of 60




                    Table A2: Border Placebo Analysis


                                                  Dem vote
                                                 share, 2020
                Dominion 2020                         0.855*
                                                      (1.96)
                Hart 2020                             -3.860
                                                      (6.97)**
                female                                0.067
                                                      (0.60)
                Black                                 0.389
                                                     (16.44)**
                Latino                                0.148
                                                      (5.00)**
                College                               0.746
                                                     (13.81)**
                Age 25-34                             -0.238
                                                      (1.53)
                Age 35-44                             -0.504
                                                      (3.03)**
                Age 45-54                             0.060
                                                      (0.33)
                Age 55-64                             0.738
                                                      (3.70)**
                Age 65 and over                       -0.231
                                                      (2.43)*
                Median income                         0.156
                                                      (3.05)**
                Poverty rate                          0.564
                                                      (5.58)**
                Unemployment rate                     0.901
                                                      (6.10)**
                Renter share                          0.274
                                                      (4.56)**
                Share urban                           0.014
                                                      (1.04)
                Log population density                1.812
                                                      (7.04)**
                Constant                             -25.082
                                                      (2.43)*
                 2
                R                                    0.68
                N                                1,846
                               * p<0.05; ** p<0.01




                                                                    52
Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 53 of 60




             Table A3: Previous Election Placebo Analysis
                                              2012 Dem         2016 Dem
                                              vote share       vote share
   2020 Dominion                                   5.605           3.310
                                                   (1.241)**      (1.358)*
   female                                          0.400           0.198
                                                   (0.131)**      (0.113)
   Black                                           0.352           0.466
                                                   (0.024)**      (0.021)**
   Latino                                          0.143           0.258
                                                   (0.034)**      (0.031)**
   College                                         0.331           0.660
                                                   (0.061)**      (0.054)**
   Age 25-34                                       -0.411         -0.254
                                                   (0.177)*       (0.153)
   Age 35-44                                       -0.799         -0.576
                                                   (0.194)**      (0.168)**
   Age 45-54                                       0.272           0.269
                                                   (0.225)        (0.198)
   Age 55-64                                       0.842           0.850
                                                   (0.235)**      (0.206)**
   Age 65 and over                                 -0.117         -0.033
                                                   (0.120)        (0.100)
   Median income                                   0.152           0.150
                                                   (0.061)*       (0.050)**
   Poverty rate                                    0.656           0.671
                                                   (0.108)**      (0.098)**
   Renter share                                    0.325           0.337
                                                   (0.077)**      (0.068)**
   Share urban                                     0.008           0.006
                                                   (0.016)        (0.013)
   Log population density                          2.444           2.387
                                                   (0.276)**      (0.246)**
   Constant                                       -29.495        -41.937
                                                  (12.358)*      (10.381)**
    2
   R                                              0.39             0.61
   N                                          1,946            2,097
                            * p<0.05; ** p<0.01




                                                                              53
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 54 of 60




Jonathan Rodden
Stanford University
Department of Political Science                      Phone:    (650) 723-5219
Encina Hall Central                                  Fax:      (650) 723-1808
616 Serra Street                                     Email:    jrodden@stanford.edu
Stanford, CA 94305


Personal
   Born on August 18. 1971, St. Louis, MO.
   United States Citizen.


Education
   Ph.D. Political Science, Yale University, 2000.
   Fulbright Scholar, University of Leipzig, Germany, 1993–1994.
   B.A., Political Science, University of Michigan, 1993.


Academic Positions
   Professor, Department of Political Science, Stanford University, 2012–present.

   Senior Fellow, Hoover Institution, Stanford University, 2012–present.
   Senior Fellow, Stanford Institute for Economic Policy Research, 2020–present.
   Director, Spatial Social Science Lab, Stanford University, 2012–present.
   W. Glenn Campbell and Rita Ricardo-Campbell National Fellow, Hoover Institution, Stanford Univer-
   sity, 2010–2012.
   Associate Professor, Department of Political Science, Stanford University, 2007–2012.
   Fellow, Center for Advanced Study in the Behavioral Sciences, Palo Alto, CA, 2006–2007.
   Ford Career Development Associate Professor of Political Science, MIT, 2003–2006.

   Visiting Scholar, Center for Basic Research in the Social Sciences, Harvard University, 2004.
   Assistant Professor of Political Science, MIT, 1999–2003.
   Instructor, Department of Political Science and School of Management, Yale University, 1997–1999.




                                                       1
        Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 55 of 60




Publications
Books
  Why Cities Lose: The Deep Roots of the Urban-Rural Divide. Basic Books, 2019.
  Decentralized Governance and Accountability: Academic Research and the Future of Donor Programming. Co-
  edited with Erik Wibbels, Cambridge University Press, 2019.
  Hamilton‘s Paradox: The Promise and Peril of Fiscal Federalism, Cambridge University Press, 2006. Winner,
  Gregory Luebbert Award for Best Book in Comparative Politics, 2007.
  Fiscal Decentralization and the Challenge of Hard Budget Constraints, MIT Press, 2003. Co-edited with
  Gunnar Eskeland and Jennie Litvack.

Peer Reviewed Journal Articles
  Partisan Dislocation: A Precinct-Level Measure of Representation and Gerrymandering, 2020, Political
  Analysis forthcoming (with Daryl DeFord Nick Eubank).

  Who is my Neighbor? The Spatial Efficiency of Partisanship, 2020, Statistics and Public Policy (with
  Nick Eubank).
  Handgun Ownership and Suicide in California, 2020, New England Journal of Medicine 382:2220-2229
  (with David M. Studdert, Yifan Zhang, Sonja A. Swanson, Lea Prince, Erin E. Holsinger, Matthew J.
  Spittal, Garen J. Wintemute, and Matthew Miller).

  Viral Voting: Social Networks and Political Participation, 2020, Quarterly Journal of Political Science (with
  Nick Eubank, Guy Grossman, and Melina Platas).
  It Takes a Village: Peer Effects and Externalities in Technology Adoption, 2020, American Journal of
  Political Science (with Romain Ferrali, Guy Grossman, and Melina Platas). Winner, 2020 Best Conference
  Paper Award, American Political Science Association Network Section.

  Assembly of the LongSHOT Cohort: Public Record Linkage on a Grand Scale, 2019, Injury Prevention
  (with Yifan Zhang, Erin Holsinger, Lea Prince, Sonja Swanson, Matthew Miller, Garen Wintemute, and
  David Studdert).
  Crowdsourcing Accountability: ICT for Service Delivery, 2018, World Development 112: 74-87 (with Guy
  Grossman and Melina Platas).

  Geography, Uncertainty, and Polarization, 2018, Political Science Research and Methods doi:10.1017/
  psrm.2018.12 (with Nolan McCarty, Boris Shor, Chris Tausanovitch, and Chris Warshaw).
  Handgun Acquisitions in California after Two Mass Shootings, 2017, Annals of Internal Medicine 166(10):698-
  706. (with David Studdert, Yifan Zhang, Rob Hyndman, and Garen Wintemute).

  Cutting Through the Thicket: Redistricting Simulations and the Detection of Partisan Gerrymanders,
  2015, Election Law Journal 14,4:1-15 (with Jowei Chen).
  The Achilles Heel of Plurality Systems: Geography and Representation in Multi-Party Democracies,
  2015, American Journal of Political Science 59,4: 789-805 (with Ernesto Calvo). Winner, Michael Waller-
  stein Award for best paper in political economy, American Political Science Association.

  Why has U.S. Policy Uncertainty Risen Since 1960?, 2014, American Economic Review: Papers and Pro-
  ceedings May 2014 (with Nicholas Bloom, Brandice Canes-Wrone, Scott Baker, and Steven Davis).


                                                      2
    Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 56 of 60




Unintentional Gerrymandering: Political Geography and Electoral Bias in Legislatures, 2013, Quarterly
Journal of Political Science 8: 239-269 (with Jowei Chen).
How Should We Measure District-Level Public Opinion on Individual Issues?, 2012, Journal of Politics
74, 1: 203-219 (with Chris Warshaw).

Representation and Redistribution in Federations, 2011, Proceedings of the National Academy of Sciences
108, 21:8601-8604 (with Tiberiu Dragu).
Dual Accountability and the Nationalization of Party Competition: Evidence from Four Federatons,
2011, Party Politics 17, 5: 629-653 (with Erik Wibbels).
The Geographic Distribution of Political Preferences, 2010, Annual Review of Political Science 13: 297–340.

Fiscal Decentralization and the Business Cycle: An Empirical Study of Seven Federations, 2009, Eco-
nomics and Politics 22,1: 37–67 (with Erik Wibbels).
Getting into the Game: Legislative Bargaining, Distributive Politics, and EU Enlargement, 2009, Public
Finance and Management 9, 4 (with Deniz Aksoy).

The Strength of Issues: Using Multiple Measures to Gauge Preference Stability, Ideological Constraint,
and Issue Voting, 2008. American Political Science Review 102, 2: 215–232 (with Stephen Ansolabehere
and James Snyder).
Does Religion Distract the Poor? Income and Issue Voting Around the World, 2008, Comparative Political
Studies 41, 4: 437–476 (with Ana Lorena De La O).

Purple America, 2006, Journal of Economic Perspectives 20,2 (Spring): 97–118 (with Stephen Ansolabehere
and James Snyder).
Economic Geography and Economic Voting: Evidence from the U.S. States, 2006, British Journal of
Political Science 36, 3: 527–47 (with Michael Ebeid).

Distributive Politics in a Federation: Electoral Strategies, Legislative Bargaining, and Government
Coalitions, 2004, Dados 47, 3 (with Marta Arretche, in Portuguese).
Comparative Federalism and Decentralization: On Meaning and Measurement, 2004, Comparative Poli-
tics 36, 4: 481-500. (Portuguese version, 2005, in Revista de Sociologia e Politica 25).

Reviving Leviathan: Fiscal Federalism and the Growth of Government, 2003, International Organization
57 (Fall), 695–729.
Beyond the Fiction of Federalism: Macroeconomic Management in Multi-tiered Systems, 2003, World
Politics 54, 4 (July): 494–531 (with Erik Wibbels).
The Dilemma of Fiscal Federalism: Grants and Fiscal Performance around the World, 2002, American
Journal of Political Science 46(3): 670–687.
Strength in Numbers: Representation and Redistribution in the European Union, 2002, European Union
Politics 3, 2: 151–175.
Does Federalism Preserve Markets? Virginia Law Review 83, 7 (with Susan Rose-Ackerman). Spanish
version, 1999, in Quorum 68.




                                                   3
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 57 of 60




Working Papers
  Federalism and Inter-regional Redistribution, Working Paper 2009/3, Institut d’Economia de Barcelona.
  Representation and Regional Redistribution in Federations, Working Paper 2010/16, Institut d’Economia
  de Barcelona (with Tiberiu Dragu).

Chapters in Books
  Political Geography and Representation: A Case Study of Districting in Pennsylvania (with Thomas
  Weighill), forthcoming 2021.
  Decentralized Rule and Revenue, 2019, in Jonathan Rodden and Erik Wibbels, eds., Decentralized Gov-
  ernance and Accountability, Cambridge University Press.
  Geography and Gridlock in the United States, 2014, in Nathaniel Persily, ed. Solutions to Political
  Polarization in America, Cambridge University Press.
  Can Market Discipline Survive in the U.S. Federation?, 2013, in Daniel Nadler and Paul Peterson, eds,
  The Global Debt Crisis: Haunting U.S. and European Federalism, Brookings Press.
  Market Discipline and U.S. Federalism, 2012, in Peter Conti-Brown and David A. Skeel, Jr., eds, When
  States Go Broke: The Origins, Context, and Solutions for the American States in Fiscal Crisis, Cambridge
  University Press.
  Federalism and Inter-Regional Redistribution, 2010, in Nuria Bosch, Marta Espasa, and Albert Sole
  Olle, eds., The Political Economy of Inter-Regional Fiscal Flows, Edward Elgar.
  Back to the Future: Endogenous Institutions and Comparative Politics, 2009, in Mark Lichbach and
  Alan Zuckerman, eds., Comparative Politics: Rationality, Culture, and Structure (Second Edition), Cam-
  bridge University Press.
  The Political Economy of Federalism, 2006, in Barry Weingast and Donald Wittman, eds., Oxford Hand-
  book of Political Economy, Oxford University Press.
  Fiscal Discipline in Federations: Germany and the EMU, 2006, in Peter Wierts, Servaas Deroose, Elena
  Flores and Alessandro Turrini, eds., Fiscal Policy Surveillance in Europe, Palgrave MacMillan.
  The Political Economy of Pro-cyclical Decentralised Finance (with Erik Wibbels), 2006, in Peter Wierts,
  Servaas Deroose, Elena Flores and Alessandro Turrini, eds., Fiscal Policy Surveillance in Europe, Palgrave
  MacMillan.
  Globalization and Fiscal Decentralization, (with Geoffrey Garrett), 2003, in Miles Kahler and David
  Lake, eds., Governance in a Global Economy: Political Authority in Transition, Princeton University Press:
  87-109. (Updated version, 2007, in David Cameron, Gustav Ranis, and Annalisa Zinn, eds., Globalization
  and Self-Determination: Is the Nation-State under Siege? Routledge.)
  Introduction and Overview (Chapter 1), 2003, in Rodden et al., Fiscal Decentralization and the Challenge
  of Hard Budget Constraints (see above).
  Soft Budget Constraints and German Federalism (Chapter 5), 2003, in Rodden, et al, Fiscal Decentral-
  ization and the Challenge of Hard Budget Constraints (see above).
  Federalism and Bailouts in Brazil (Chapter 7), 2003, in Rodden, et al., Fiscal Decentralization and the
  Challenge of Hard Budget Constraints (see above).
  Lessons and Conclusions (Chapter 13), 2003, in Rodden, et al., Fiscal Decentralization and the Challenge
  of Hard Budget Constraints (see above).


                                                    4
       Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 58 of 60




Online Interactive Visualization
   Stanford Election Atlas, 2012 (collaboration with Stephen Ansolabehere at Harvard and Jim Herries at
   ESRI)

Other Publications
   How America’s Urban-Rural Divide has Shaped the Pandemic, 2020, Foreign Affairs, April 20, 2020.
   An Evolutionary Path for the European Monetary Fund? A Comparative Perspective, 2017, Briefing
   paper for the Economic and Financial Affairs Committee of the European Parliament.
   Representation and Regional Redistribution in Federations: A Research Report, 2009, in World Report
   on Fiscal Federalism, Institut d’Economia de Barcelona.
   On the Migration of Fiscal Sovereignty, 2004, PS: Political Science and Politics July, 2004: 427–431.
   Decentralization and the Challenge of Hard Budget Constraints, PREM Note 41, Poverty Reduction and
   Economic Management Unit, World Bank, Washington, D.C. (July).
   Decentralization and Hard Budget Constraints, APSA-CP (Newsletter of the Organized Section in
   Comparative Politics, American Political Science Association) 11:1 (with Jennie Litvack).
   Book Review of The Government of Money by Peter Johnson, Comparative Political Studies 32,7: 897-900.


Fellowships and Honors
   Fund for a Safer Future, Longitudinal Study of Handgun Ownership and Transfer (LongSHOT),
   GA004696, 2017-2018.
   Stanford Institute for Innovation in Developing Economies, Innovation and Entrepreneurship research
   grant, 2015.
   Michael Wallerstein Award for best paper in political economy, American Political Science Association,
   2016.
   Common Cause Gerrymandering Standard Writing Competition, 2015.
   General support grant from the Hewlett Foundation for Spatial Social Science Lab, 2014.
   Fellow, Institute for Research in the Social Sciences, Stanford University, 2012.
   Sloan Foundation, grant for assembly of geo-referenced precinct-level electoral data set (with Stephen
   Ansolabehere and James Snyder), 2009-2011.
   Hoagland Award Fund for Innovations in Undergraduate Teaching, Stanford University, 2009.
   W. Glenn Campbell and Rita Ricardo-Campbell National Fellow, Hoover Institution, Stanford Univer-
   sity, beginning Fall 2010.
   Research Grant on Fiscal Federalism, Institut d‘Economia de Barcelona, 2009.
   Fellow, Institute for Research in the Social Sciences, Stanford University, 2008.
   United Postal Service Foundation grant for study of the spatial distribution of income in cities, 2008.
   Gregory Luebbert Award for Best Book in Comparative Politics, 2007.


                                                      5
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 59 of 60




  Fellow, Center for Advanced Study in the Behavioral Sciences, 2006-2007.
  National Science Foundation grant for assembly of cross-national provincial-level dataset on elections,
  public finance, and government composition, 2003-2004 (with Erik Wibbels).
  MIT Dean‘s Fund and School of Humanities, Arts, and Social Sciences Research Funds.
  Funding from DAAD (German Academic Exchange Service), MIT, and Harvard EU Center to organize
  the conference, ”European Fiscal Federalism in Comparative Perspective,” held at Harvard University,
  November 4, 2000.
  Canadian Studies Fellowship (Canadian Federal Government), 1996-1997.
  Prize Teaching Fellowship, Yale University, 1998-1999.
  Fulbright Grant, University of Leipzig, Germany, 1993-1994.
  Michigan Association of Governing Boards Award, one of two top graduating students at the Univer-
  sity of Michigan, 1993.
  W. J. Bryan Prize, top graduating senior in political science department at the University of Michigan,
  1993.


Other Professional Activities
  International Advisory Committee, Center for Metropolitan Studies, Sao Paulo, Brazil, 2006–2010.
  Selection committee, Mancur Olson Prize awarded by the American Political Science Association Po-
  litical Economy Section for the best dissertation in the field of political economy.
  Selection committee, Gregory Luebbert Best Book Award.
  Selection committee, William Anderson Prize, awarded by the American Political Science Association
  for the best dissertation in the field of federalism and intergovernmental relations.


Courses
Undergraduate
  Politics, Economics, and Democracy
  Introduction to Comparative Politics
  Introduction to Political Science
  Political Science Scope and Methods
  Institutional Economics
  Spatial Approaches to Social Science

Graduate
  Political Economy of Institutions
  Federalism and Fiscal Decentralization
  Politics and Geography


                                                   6
      Case 1:20-cv-04809-TCB Document 62-3 Filed 12/05/20 Page 60 of 60




Consulting
  2017. Economic and Financial Affairs Committee of the European Parliament.
  2016. Briefing paper for the World Bank on fiscal federalism in Brazil.
  2013-2018: Principal Investigator, SMS for Better Governance (a collaborative project involving USAID,
  Social Impact, and UNICEF in Arua, Uganda).
  2019: Written expert testimony in McLemore, Holmes, Robinson, and Woullard v. Hosemann, United States
  District Court, Mississippi.
  2019: Expert witness in Nancy Corola Jacobson v. Detzner, United States District Court, Florida.
  2018: Written expert testimony in League of Women Voters of Florida v. Detzner No. 4:18-cv-002510,
  United States District Court, Florida.
  2018: Written expert testimony in College Democrats of the University of Michigan, et al. v. Johnson, et al.,
  United States District Court for the Eastern District of Michigan.
  2017: Expert witness in Bethune-Hill v. Virginia Board of Elections, No. 3:14-CV-00852, United States
  District Court for the Eastern District of Virginia.
  2017: Expert witness in Arizona Democratic Party, et al. v. Reagan, et al., No. 2:16-CV-01065, United
  States District Court for Arizona.
  2016: Expert witness in Lee v. Virginia Board of Elections, 3:15-cv-357, United States District Court for
  the Eastern District of Virginia, Richmond Division.
  2016: Expert witness in Missouri NAACP v. Ferguson-Florissant School District, United States District
  Court for the Eastern District of Missouri, Eastern Division.
  2014-2015: Written expert testimony in League of Women Voters of Florida et al. v. Detzner, et al., 2012-CA-
  002842 in Florida Circuit Court, Leon County (Florida Senate redistricting case).
  2013-2014: Expert witness in Romo v Detzner, 2012-CA-000412 in Florida Curcuit Court, Leon County
  (Florida Congressional redistricting case).
  2011-2014: Consultation with investment groups and hedge funds on European debt crisis.
  2011-2014: Lead Outcome Expert, Democracy and Governance, USAID and Social Impact.
  2010: USAID, Review of USAID analysis of decentralization in Africa.
  2006–2009: World Bank, Independent Evaluations Group. Undertook evaluations of World Bank de-
  centralization and safety net programs.
  2008–2011: International Monetary Fund Institute. Designed and taught course on fiscal federalism.
  1998–2003: World Bank, Poverty Reduction and Economic Management Unit. Consultant for World De-
  velopment Report, lecturer for training courses, participant in working group for assembly of decentral-
  ization data, director of multi-country study of fiscal discipline in decentralized countries, collaborator
  on review of subnational adjustment lending.


                                         Last updated: October 19, 2020




                                                       7
